United States Court of Appeals
                     For the First Circuit


No. 06-1923

                    UNITED STATES OF AMERICA,

                              Appellee,

                                 v.

                      JOSÉ A. GARCÍA-ORTIZ,

                      Defendant, Appellant.



                          ERRATA SHEET


     The opinion of this Court issued on June 10, 2008, is amended
as follows:


     On page 5, line    12:    replace    "February   28,   2000"   with
"February 28, 2001."

     On page 10, line 1: capitalize "count three" to read "Count
Three."

     On page 14, line 4: replace "Id. at 69" with "Id. at 691."